KeewiN, J.
Tbis case was here before on demurrer to tbe defendant’s return to tbe alternative writ of mandamus. *164State ex rel. Milwaukee v. Milwaukee E. R. & L. Co. 165 Wis. 230, 161 N. W. 745.
After filing the remittitur, the defendant having failed to plead further, judgment was entered in the circuit court for Milwaukee county directing the issuance of a peremptory writ of mandamus requiring the defendant to pave Center street from Teutonia avenue to Seventeenth street between the rails of its tracks therein and for one foot outside of each of the outside rails with asphalt upon a concrete foundation.
The judgment of this court on the former appeal is the law of the case under repeated decisions of this court. We therefore adhere to such decision as the law of this case on all points involved on this appeal. It follows, therefore, that the judgment below must be affirmed.
By the Court. — The judgment appealed from is affirmed.